Case MDL No. 2997 Document 90-1 Filed 04/09/21 Page 1 of 1

BEFORE THE UNITED STATES JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

 

‘In re: Baby Food Marketing, Sales Practices and

Products Liability Lit. MDL No.: 2997

PROOF OF SERVICE

 

 

In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of Appearance

of Gary 8. Graifman and Proof of Service were electronically served via ECF on April 9,

2021.

Respectfully Submitted,

 

 

135 Chestnut Ridge Road, Suite 200
Montvale, NJ 07645

Tel: (845) 356-2570

Fax: (845) 356-4335
geraifman@kgglaw.com
Attorneys for Plaintiff Atashia Smiley
